

	

		II

		108th CONGRESS

		2d Session

		S. 2932

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To establish the Mark O. Hatfield-Elizabeth Furse

		  Scholarship and Excellence in Tribal Governance Foundation, and for other

		  purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Act of

			 2004.

		2.FindingsCongress finds that—

			(1)Senator Mark O.

			 Hatfield and Congresswoman Elizabeth Furse served the United States with

			 distinction and honor;

			(2)Senator Hatfield

			 and Congresswoman Furse have had a lasting impact on the relationship between

			 the United States and Native Americans;

			(3)Senator Hatfield

			 and Congresswoman Furse have been champions of the rights of Native Americans

			 and Alaska Natives and worked in Congress to strengthen tribal self-governance;

			 and

			(4)it is a fitting

			 tribute to the leadership, courage, and bipartisan spirit that Senator Mark O.

			 Hatfield and Congresswoman Elizabeth Furse exemplify to establish in their

			 names programs to encourage excellence in tribal government.

			3.DefinitionsIn this Act:

			(1)BoardThe

			 term Board means the Board of Trustees of the Foundation

			 established under section 4(b).

			(2)Eligible

			 individualThe term eligible individual means a

			 citizen or national of the United States or a permanent resident alien of the

			 United States.

			(3)FoundationThe

			 term Foundation means the Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Foundation established by

			 section 4(a).

			(4)FundThe

			 term Fund means the Mark O. Hatfield-Elizabeth Furse Scholarship

			 and Excellence in Tribal Governance Fund established by section 7.

			(5)InstituteThe

			 term Institute means the Institute for Tribal Government at

			 Portland State University.

			(6)Institution of

			 higher educationThe term institution of higher

			 education has the meaning given the term in section 101(a) of the Higher

			 Education Act of 1965 (20 U.S.C. 1001(a)).

			(7)StateThe

			 term State means—

				(A)a State;

				(B)the District of

			 Columbia;

				(C)American

			 Samoa;

				(D)the Commonwealth

			 of the Northern Mariana Islands;

				(E)Guam;

				(F)the Republic of

			 the Marshall Islands;

				(G)the Federal

			 States of Micronesia;

				(H)the Republic of

			 Palau;

				(I)the Commonwealth

			 of Puerto Rico; and

				(J)the United States

			 Virgin Islands.

				4.Establishment of

			 the Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal

			 Governance Foundation

			(a)EstablishmentThere

			 is established as an independent entity in the Executive branch the Mark O.

			 Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal Governance

			 Foundation.

			(b)Board of

			 Trustees

				(1)In

			 generalThe Foundation shall be subject to the supervision and

			 direction of a Board of Trustees.

				(2)MembershipThe

			 Board shall be comprised of 12 trustees, of whom—

					(A)2 trustees shall

			 be individuals appointed by the President, by and with the advice and consent

			 of the Senate, after considering recommendations of the Speaker of the House of

			 Representatives, in consultation with the minority leader of the House of

			 Representatives;

					(B)2 trustees shall

			 be individuals appointed by the President, by and with the advice and consent

			 of the Senate, after considering recommendations of the President pro tempore

			 of the Senate, in consultation with the majority and minority leaders of the

			 Senate;

					(C)5 trustees, not

			 more than 3 trustees of whom shall be of the same political party, shall be

			 individuals appointed by the President, by and with the advice and consent of

			 the Senate, who have demonstrated leadership and interest in strengthening

			 tribal self-governance, such as tribal leaders involved in health and public

			 policy development affecting Native American and Alaska Native

			 communities;

					(D)1 trustee shall

			 be the Secretary of the Interior;

					(E)1 trustee shall

			 be the Secretary of Education; and

					(F)1 trustee shall

			 be the president of Portland State University, who shall serve as a nonvoting

			 member and shall not be eligible to serve as Chairperson.

					(c)Term

				(1)In

			 generalThe term of a member of the Board shall be 6 years,

			 except that—

					(A)in the case of

			 the trustees first taking office—

						(i)as

			 designated by the President, 1 trustee appointed under subsection (b)(2)(B) and

			 2 trustees appointed under subsection (b)(2)(C) shall serve 2 years;

						(ii)as

			 designated by the President, 1 trustee appointed under subsection (b)(2)(A) and

			 2 trustees appointed under subsection (b)(2)(C) shall serve 4 years; and

						(iii)as designated

			 by the President, 1 trustee appointed under subsection (b)(2)(A), 1 trustee

			 appointed under subsection (b)(2)(B), and 1 trustee appointed under subsection

			 (b)(2)(C) shall serve 6 years; and

						(B)a trustee

			 appointed to fill a vacancy shall—

						(i)serve for the

			 remainder of the term for which the predecessor of the trustee was appointed;

			 and

						(ii)be

			 appointed in the same manner as the original appointment for that vacancy was

			 made.

						(d)Travel and

			 subsistence payA trustee shall serve without pay, but shall be

			 entitled to reimbursement for travel, subsistence, and other necessary expenses

			 incurred in the performance of the duties of a member of the Board.

			(e)Location of

			 FoundationThe Foundation shall be located in Portland,

			 Oregon.

			(f)Executive

			 Director

				(1)In

			 generalThere shall be an Executive Director of the Foundation,

			 who shall be appointed by the Board.

				(2)DutiesThe

			 Executive Director—

					(A)shall be the

			 chief executive officer of the Foundation; and

					(B)shall carry out

			 the functions of the Foundation, subject to the supervision and direction of

			 the Board, and such other functions consistent with this Act as the Board shall

			 prescribe.

					(3)CompensationThe

			 Executive Director shall be compensated at the rate specified for an employee

			 in level IV of the Executive Schedule under section 5315 of title 5, United

			 States Code.

				5.PurposesThe purposes of the Foundation shall

			 be—

			(1)to develop

			 resources to properly train Native American and Alaska Native tribal council

			 members in self-government and related fields;

			(2)to foster among

			 people in the United States greater recognition and understanding of the role

			 of tribal self-government in the development of the United States;

			(3)to identify

			 critical issues facing tribal governments;

			(4)to establish a

			 program for tribal governance research at the Institute; and

			(5)to provide

			 educational outreach regarding tribal self-government.

			6.Authority of the

			 Foundation

			(a)

				In generalThe Foundation, in consultation with

			 the Institute, may identify and conduct such programs, activities, and services

			 as the Foundation considers appropriate to carry out the purposes of the

			 Foundation.

			(b)Programs,

			 Activities, and ServicesThe Foundation may, in accordance with

			 this section—

				(1)award

			 scholarships, fellowships, internships, and grants; and

				(2)provide grants to

			 the Institute to carry out and manage other programs, activities, and

			 services.

				(c)National

			 CompetitionThe Foundation may provide, directly or by contract,

			 for the conduct of national competition for the purpose of selecting recipients

			 of scholarships, fellowships, internships, and grants awarded under this

			 Act.

			(d)Award of

			 Scholarships, Fellowships, Internships, and Grants

				(1)In

			 generalThe Foundation may award scholarships, fellowships,

			 internships, and grants to eligible individuals who meet the minimum criteria

			 established by the Foundation, for study in fields relating to tribal

			 governance.

				(2)Elizabeth furse

			 scholarsRecipients of

			 scholarships, fellowships, internships, and grants under this Act shall be

			 known as Elizabeth Furse Scholars.

				(e)Scholarships

				(1)In

			 generalThe Foundation may award scholarships to

			 outstanding—

					(A)undergraduate

			 students who intend to pursue careers relating to tribal governance; and

					(B)Native American

			 and Alaska Native undergraduate students who intend to pursue careers in tribal

			 public policy.

					(2)PaymentsAn

			 eligible individual awarded a scholarship under this Act may receive payments

			 under this Act only during such periods as the Foundation determines that the

			 eligible individual—

					(A)is maintaining

			 satisfactory proficiency and devoting full time to study or research;

			 and

					(B)is not engaging

			 in gainful employment other than employment approved by the Foundation under

			 regulations of the Board.

					(3)Reports

					(A)In

			 generalThe Foundation may require reports containing such

			 information, in such form, and to be filed at such times as the Foundation

			 determines to be necessary from any eligible individual awarded a scholarship

			 under this Act.

					(B)CertificateExcept

			 as otherwise provided under this subsection, a report under subparagraph (A)

			 shall be accompanied by a certificate from an appropriate official at the

			 institution of higher education, approved by the Foundation, stating that the

			 individual is making satisfactory progress in, and is devoting essentially full

			 time to, study or research.

					(f)FellowshipsThe

			 Foundation may award fellowships to—

				(1)outstanding

			 graduate students who intend to pursue advanced degrees in fields relating to

			 tribal governance;

				(2)outstanding

			 Native American and Alaska Native graduate students who intend to pursue

			 advanced degrees in tribal public policy, law, or medicine; and

				(3)faculty from a

			 variety of disciplines to bring the expertise of the faculty to the

			 Foundation.

				(g)InternshipsThe

			 Foundation may award internships to deserving and qualified—

				(1)individuals, for

			 use in participating in internships in Federal, State, and local agencies or in

			 offices of major tribal governance organizations; and

				(2)Native American

			 and Alaska Native individuals, for use in participating in internships in

			 Federal, State, and local agencies or in offices of major public health or

			 public policy organizations.

				(h)GrantsThe

			 Foundation shall award grants to the Institute—

				(1)to provide for an

			 annual panel of experts to discuss contemporary tribal governance

			 issues;

				(2)to conduct tribal

			 governance policy research;

				(3)to conduct

			 research on Native American and Alaska Native tribal public policy issues;

			 and

				(4)to invite

			 visiting policymakers to share practical experiences with the

			 Foundation.

				(i)CoordinationThe

			 Foundation shall assist in the development and implementation of a program for

			 tribal governance research to be located at the Institute.

			(j)Program

			 priorities

				(1)In

			 generalSubject to paragraph (2), the Foundation shall

			 determine—

					(A)the priority of

			 the programs to be carried out under this Act; and

					(B)the amount of

			 funds to be allocated for the programs.

					(2)RequirementsOf

			 amounts made available to carry out this section—

					(A)not less than 50

			 percent shall be used for the programs described in subsections (e), (f), and

			 (g);

					(B)not less than 20

			 percent shall be made available to the Institute to carry out subsections (h)

			 and (i), on the conditions that—

						(i)a

			 25-percent matching share is provided from other non-Federal sources;

			 and

						(ii)adequate space

			 at the Institute is made available by the Institute for the Executive Director

			 and other appropriate staff of the Foundation; and

						(C)not more than 15

			 percent shall be used for salaries and other administrative purposes.

					7.Establishment of

			 Mark O. Hatfield-Elizabeth Furse Scholarship and Excellence in Tribal

			 Governance Trust Fund

			(a)Establishment

			 of FundThere is established in the Treasury of the United States

			 a trust fund to be known as the Mark O. Hatfield-Elizabeth Furse

			 Scholarship and Excellence in Tribal Governance Trust Fund, to be

			 administered by the Foundation, consisting of amounts appropriated to the fund

			 under section 10.

			(b)Investment of

			 Fund assets

				(1)In

			 generalThe Secretary of the Treasury shall invest in full, at

			 the direction of the Board, the amounts appropriated to the Fund.

				(2)Eligible

			 investmentsThe investments shall be in public debt securities

			 with maturities suitable for the needs of the Fund.

				(3)InterestInvestments

			 in public debt securities shall bear interest at rates determined by the

			 Secretary of the Treasury, taking into consideration the current average market

			 yield on outstanding marketable obligations of the United States of comparable

			 maturity.

				8.Expenditures and

			 audit of trust fund

			(a)In

			 generalThe Foundation shall pay from the interest and earnings

			 of the Fund such amounts as the Board determines are appropriate to enable the

			 Foundation to carry out this Act.

			(b)Audit by

			 Government Accountability Office

				(1)In

			 generalThe activities of the Foundation and the Institute under

			 this Act may be audited by the Government Accountability Office under such

			 regulations as may be promulgated by the Comptroller General of the United

			 States.

				(2)AccessRepresentatives

			 of the Government Accountability Office shall have access to all books,

			 accounts, records, reports filed and all other papers, things, or property

			 belonging to or in use by the Foundation and the Institute that pertain to

			 federally-assisted activities and are necessary to facilitate the audit.

				9.Administrative

			 provisions

			To carry out

			 this Act, the Foundation may—

				(1)appoint, and fix

			 the compensation of, such personnel as are necessary to carry out this Act,

			 except that in no case shall an employee other than the Executive Director be

			 compensated at a rate that exceeds the maximum rate for employees in grade

			 GS–15 of the General Schedule under section 5332 of title 5, United States

			 Code;

				(2)procure or fund

			 the Institute to procure temporary and intermittent services of such experts

			 and consultants as are necessary to the extent authorized by section 3109 of

			 title 5, United States Code, but at rates not to exceed the rate specified at

			 the time of such service for level IV of the Executive Schedule under section

			 5315 of title 5, United States Code;

				(3)promulgate such

			 regulations as the Foundation considers to be necessary governing the manner in

			 which the functions of the Foundation shall be carried out;

				(4)accept, hold,

			 administer, and use gifts, both real and personal, for the purpose of aiding or

			 facilitating the work of the Foundation;

				(5)accept and use

			 the services of voluntary and noncompensated personnel and reimburse such

			 personnel for travel expenses, including per diem expenses, as authorized by

			 section 5703 of title 5, United States Code;

				(6)enter into

			 contracts, grants, or other arrangements or modifications of contracts, grants,

			 or arrangements to carry out this Act, which contracts, grants, arrangements,

			 and modifications may, with the concurrence of at least

			 2/3 of the members of the Board, be entered into without

			 performance bond or other bond, and without regard to section 3709 of the

			 Revised Statutes (41 U.S.C. 5); and

				(7)make other

			 necessary expenditures.

				10.Authorization

			 of appropriations

			There is

			 authorized to be appropriated to the Fund $50,000,000.

			

